427 F.2d 1366
Shirley Ann Daigle GUILBEAU et al., Plaintiffs-Appellees,v.SOUTHERN PACIFIC COMPANY, Defendant-Appellant.
No. 28720.
United States Court of Appeals, Fifth Circuit.
July 13, 1970.

Appeal from the United States District Court for the Western District of Louisiana at Lafayette; Richard J. Putnam, Judge.
Richard C. Meaux, Lafayette, La., Chaffe, McCall, Phillips, Burke, Toler & Sarpy, Harry McCall, Jr., New Orleans, La., Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for appellant.
Warren D. Rush, Bean & Rush, Lafayette, La., for appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This diversity case originated as a personal injury action arising out of a collision between a train and an automobile.  John Leroy Guilbeau and his daughter, Sonyia Marie Guilbeau, were killed when the car which Mr. Guilbeau was driving collided with a Southern Pacific train in St. Martin Parish, Louisiana.  The wife and son of Mr. Guilbeau brought actions for damages against the railroad.  The cause was tried to a jury.  The jury found in favor of the plaintiffs, and judgment was entered for the plaintiffs on the basis of the jury verdict.  The railroad appeals.


2
In its brief and oral argument appellant has advanced numerous assignments of error.  We have carefully examined each of appellant's contentions in the light of the record to determine whether any error was committed that would require a reversal of the judgment.  Having found no error, we affirm the judgment of the district court.


3
Affirmed.